DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 25-42 are currently pending on the application, of which claims 25-26, 28-29, and 38 are amended and claim 43 is newly added. Claims 1-24 are cancelled.
In view of the amendments, interview, and the remarks: the previous drawing objections are withdrawn; the previous rejections under 35 U.S.C. 112(b) are withdrawn; and the previous prior art rejection under 35 U.S.C. 102(a)(1) are withdrawn in order to present a new ground of rejection. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although the new ground of rejection utilizes the Okutani reference still, it does not rely on it for the argued teachings.
Claim Objections
Claim 43 objected to because of the following informalities:  “scanning first nozzle” and “scanning second nozzle” appear as though they should be “first scanning nozzle” and “second scanning nozzle” in order to maintain consistent terminology throughout the claim.  Appropriate correction is required.
Claim Interpretation
The term “slm” in claim 41 will be understood to mean standard liters per minute”, as stated in [0057] of the instant application.
Applicant has recited limitations as intended use in multiple claims, as such they are being interpreted to be intended use.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “a controller to”, which makes it ambiguous as to whether the following limitations are meant to be positively recited or intended use. Based on the remarks, pages 11-14, and the interview of 09/22/2022, it is clearly believed that applicant desires such limitations to not be recited as intended use. Thus, for examination purposes, the limitation will be understood to mean “ a controller configured to”.
The remaining claims are rejected for being dependent upon a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All limitations of claim 38 are already claimed in claim 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 25, 29, & 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okutani (US20160254162A1) in view of Nagasaki (US20100003807) and Marumoto (US20170186620A1).
As to claim 25, Okutani discloses a chamber (Fig.12 ref 204) for treating high aspect ratio substrates [0006], the chamber comprising: a rotary chuck (Fig.12 ref 210) in the chamber; a first nozzle (Fig.12 ref 24); a second nozzle (Fig.12 ref 49); and a controller (Fig.12 ref 206) that controls the processing of the substrate [0155 & 0161]. Thus, the controller performs the process of rotating the rotary chuck (Fig.13 ref s32); controlling the first nozzle to dispense a first rinsing liquid to the surface of the substrate in the chamber as the chuck rotates (Fig.13 ref s34 and/or s36 occurring after s32, in conjunction with [0112 & 0117]) the substrate; controlling the second nozzle to dispense a gas mixture containing hydrogen fluoride and to direct the gas mixture onto the surface of the substrate [0080-0081] after a rinsing step is performed (Fig.13 ref s39 occurs after ref s34 & s36).
Nagasaki discloses an art related substrate treatment device (abstract), wherein it is known that operating at wet processes at atmospheric pressure is more cost effective [0006].
Marumoto discloses an art related substrate treatment device (abstract, Figs.1 & 3-5) for high aspect ratio substrates [0004]. The device utilizes hydrogen fluoride gas [0017] for restoring/retaining the high aspect ratio [0104-0105]. Marumoto further discloses that a nozzle for supplying the hydrogen fluoride gas can be either a showerhead of a moveable nozzle and that the supplying of gas can be performed at atmospheric pressure [0095].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Okutani to have the controller dispense the rinsing fluid and hydrogen fluoride gas mixture while the chamber is at atmospheric pressure in order to reduce costs of wet processing (Nagasaki [0006]) as it is known to operate at such a pressure for gas dispensing. 
As to claim 29, Okutani teaches the chamber of claim 25, wherein the chamber is a closed chamber surrounding the chuck (see Okutani Figs.11-12 closed box ref 204, see also [0156] partition walls), thus the chamber is at least partly closed.
As to claim 32, Okutani teaches the chamber of claim 25 wherein the second nozzle directs the gas onto the substrate surface after the rinsing liquid is spun off (see Okutani Fig.13 ref s39 occurring after refs s34, s36, and s37). It is noted that the entirety of the claim merely recites intended use of the second nozzle, since a nozzle is capable of being used after rinsing liquid is spun off it also meets the limitation.
As to claim 33, Modified Okutani teaches the chamber of claim 25, wherein the second nozzle directs hydrogen fluoride gas onto a surface of the substrate. The second nozzle supplying gas within 60 seconds is merely intended use of the nozzle, and since one of ordinary skill in the art would reasonably expect the nozzle is capable of doing so it reads on the limitation. Assuming arguendo that the time frame is not intended use (i.e. the controller is configured to control the second nozzle to direct…) the following alternative rejection is provided. Okutani does not disclose the time frame in which such a step occurs with respect to a rinsing step. However, one of ordinary skill in the art would find such a timing to be obvious to try through routine optimization and experimentation in an attempt to reduce the turnaround time to perform an etching process on a substrate. Further, Okutani discloses that a drying time after a rinse step is desired to be shortened as much as possible [0119], and since a full removal of a sacrificial film is not performed [0132] less rinsing liquid is required to perform a complete rinse. Thus, it is understood that a drying time is desired to be made as short as possible in order to complete etching after the rinse. Accordingly, one of ordinary skill in the art would attempt to begin the etching process under a minute of the rinsing has started. If applicant can show, in commensurate with the scope of the claims, that timing is critical to some unexpected result, then examiner would withdraw the rejection. See MPEP 2144.05.
As to claims 34-35 & 37, Modified Okutani teaches the chamber of claim 25, wherein Marumoto discloses that hydrogen fluoride is combined with ammonia [0017] and utilized to etch a substrate [0092]. Further, the apparatus utilizes a temperature regulator (Fig.4 ref 67, reads on heater) which heats the substrate 20-80 degrees Celsius above room temperature [0091], i.e. 40-100C. This temperature allows for adequate control of the etching process. Also, the substrate is heated to a temperature of 100-200C in order to remove reaction products produced by the etchant vapor [0098]. Thus, a skilled artisan would have found it obvious to utilize hydrogen fluoride and ammonia as the etchant, as a known alternative etchant, and include a heater to heat the substrate to a temperature of 100C in order to control etching of the hydrogen fluoride vapor mixture and then heat to above 100C to vaporize reaction product. It is further noted that the temperature range is merely intended use of the heater, and any heater capable of reaching such a temperature reads on the limitation. Similarly, the presence of ammonia is also intended use as the mixture is intended use.
As to claim 36, Modified Okutani teaches the chamber of claim 25, wherein the chamber, and thus the substrate, is maintained atmospheric pressure (Nagasaki [0006] & Marumoto [0095]), which is between 900 hPa and 1100 hPa. Further, the limitation of the substrate being at the specified pressure range is merely intended use.
As to claim 38, Okutani teaches the chamber of claim 25 further comprising a controller (Fig.12 ref 206) that controls that rotation of the chuck, and dispensing of the first and second nozzles (see Fig.13 in conjunction with [0161]). It is also noted that the control of the chuck and nozzles is intended use as applicant has not stated the controller is “configured” to perform such tasks.

Claim(s) 26, 30, & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okutani (US20160254162A1) in view of in view of Nagasaki (US20100003807) and Marumoto (US20170186620A1) as applied to claim 25 above, and further in view of Kimura (US20130014785A1).
As to claim 26, Modified Okutani teaches the chamber of claim 25 further comprising: a first liquid dispenser (equivalent to a nozzle); connected to a first rinsing liquid source (Okutani Fig.12 see Rinsing liquid); a gas source (Okutani Fig.12 refs 53 & 245, also [0159]) connected to a gas dispenser (Okutani Fig.12 ref 49, same as a nozzle). Okutani does not disclose a vapor supply, however such a feature is known in the art, as evidenced by Kimura.
Kimura discloses an art related substrate treating apparatus utilizing hydrogen fluoride gas for treatment of the high aspect ratio [0074] substrate (abstract). Kimura further utilizes a solvent vapor (i.e. second reactive component) and a gas dispenser (Fig.2 refs 27, 28 and 13) which is connected to a source of hydrogen fluoride. The usage of solvent vapor allows for decreased boiling point and dissolution of water [0058]. It is a well-known desire to remove water on a substrate to avoid water being stuck substrate structure (i.e. trenches, via, tunnels, etc.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Okutani to include a vapor supply and gas dispenser in order to supply a treatment fluid that lowers boiling point and dissolves water.
As to claim 30, Modified Okutani teaches the chamber of claim 25, but does not teach a vapor supply for supplying a solvent vapor and the gas mixture containing the solvent vapor. However, such a feature would be obvious in light of Kimura.
Kimura discloses an art related substrate treating apparatus utilizing hydrogen fluoride gas for treatment of the high aspect ratio [0074] substrate (abstract). Kimura further utilizes a solvent vapor supply (Fig.2 ref 34) which supplies a solvent vapor to combine with hydrogen fluoride vapor [0061]. The usage of solvent vapor allows for decreased boiling point and dissolution of water [0058].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Okutani to include a vapor supply order to supply a treatment fluid that lowers boiling point and dissolves water. It is a well-known desire to remove water on a substrate to avoid water being stuck substrate structure (i.e. trenches, via, tunnels, etc.).
As to claim 31, Modified Okutani teaches the chamber of claim 30, wherein the solvent vapor is alcohol vapor (Kimura [0058]). It is also noted that solvent vapor being water vapor or alcohol vapor is also intended use as the gas mixture is intended use.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okutani (US20160254162A1) in view of in view of Nagasaki (US20100003807), Marumoto (US20170186620A1), Kimura (US20130014785A1) as applied to claim 26 above, and further in view of Bergman (US20040259370A1).
As to claim 27, Modified Okutani teaches the chamber of claim 26, but does not disclose a mixing manifold. However, such a feature would be obvious in light of Bergman.
Bergman discloses an art related substrate treatment apparatus that utilizes hydrogen fluoride vapor etchant with alcohol vapor (abstract), wherein a manifold is present to allow for the mixing and supply of hydrogen fluoride gas with IPA [0036-0037]. The manifold effectively allows for another agent to mix with the hydrogen fluoride gas before supplying to the chamber. Manifolds are well known elements utilized for delivery and mixing of fluids.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Okutani to include a mixing manifold for the hydrogen fluoride and IPA in order to mix the vapors and provide the mixed vapor for etching, thereby improving undercut (Bergman abstract). It is in the purview of a skilled artisan to utilize well-known elements for their intended purpose with a reasonable expectation of success.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okutani (US20160254162A1) in view of Nagasaki (US20100003807) and Marumoto (US20170186620A1) as applied to claim 25 above, and further in view of Lach (US20130118535A1).
As to claim 28, Modified Okutani teaches the chamber of claim 25, but does not showcase an open chamber surrounding the rotary chuck. However, such a feature would have been obvious in light of Lach.
Lach discloses an art related substrate processing apparatus (abstract) that utilizes an open chamber (see Figs.1-2) surrounding a rotary chuck (Fig.1 ref 2). The open chamber allows for a collector structure for different media in order to prevent cross-contamination [0007] via the independent air flows and exhausts.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Okutani to utilize an open chamber in an attempt to minimize and prevent cross-contamination from difference media (Lach [0007]).

Claim(s) 39-40 & 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okutani (US20160254162A1) in view of in view of Nagasaki (US20100003807) and Marumoto (US20170186620A1) as applied to claim 25 above, and further in view of Stadler (US20060138539A1).
As to claims 39-40 & 42, Modified Okutani teaches the chamber of claim 25, but does not explicitly teach a distance of the nozzle, area of the nozzle, or velocity of the gas mixture. However, such features would have been obvious in view of Stadler.
Stadler discloses an art related apparatus for treating a substrate using gaseous hydrogen fluoride [0015]. Stadler discloses that for uniform treatment of a substrate surface a gas supply plat should be 2 to 15 mm above the surface of the substrate [0025] and the flow velocity of the gas should be 1-100 m/s [0015], with exemplary speeds in the range of 20-50 m/s [0057-0058]. Stadler further states that the nozzle opening is in the range of 0.1mm to 2 mm [0025], which results in an area of approximately 0.03 mm2 to 12 mm2.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Okutani to utilize hydrogen fluoride nozzle distance, velocity, and area of Stadler, as they are known nozzle dimensions and gas flow parameters that result in effective etching. Further it is in the purview of one of ordinary skill in the art to utilize known gas flow and nozzle parameters when they are not explicitly provided by Okutani. Furthermore, the velocity of the mixture is intended use as the mixture is intended use.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okutani (US20160254162A1) in view of in view of Nagasaki (US20100003807) and Marumoto (US20170186620A1) as applied to claim 25 above, and further in view of Chen (US5489553A).
As to claim 41, Modified Okutani teaches the chamber of claim 25, but does not discloses the flow rate of the gas mixture, however such a flow rate would be obvious in view of Chen.
Chen discloses an art related apparatus for treating a substrate using gaseous hydrogen fluoride to etch the substrate (Col.2 lines 62-64) wherein a known flow rate for the gaseous hydrogen fluoride is known to be within 0.5 to 5 slm, which reads on a flow rate of 1 to 20 slm.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Okutani to utilize a hydrogen fluoride flowrate of 5 slm, as such a flow rate is known for providing acceptable etching results. Further, the flow rate of the mixture is merely intended use of the nozzle and mixture, and the mixture is intended use. A skilled artisan would reasonably expect that a nozzle can supply gas flow at such a flow rate, thus reading on the claim.

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okutani (US20160254162A1) in view of in view of Nagasaki (US20100003807) and Marumoto (US20170186620A1) as applied to claim 25 above, and further in view of Marumoto (US20190013217A1), hereafter M1 and Takahashi (US20170186599A1).
As to claim 43, Modified Okutani teaches the chamber of claim 25, wherein the first nozzle is a scanning nozzle (Okutani [0072 & 0158]) that is controlled by the controller to dispense the rinsing liquid at the surface of the substrate in the chamber at atmospheric pressure, while the rotary chuck rotates the substrate. It is also disclosed that the controller controls all movement of any scanning nozzle (Okutani [0155 & 0161]). Modified Okutani does not disclose the driving mechanism of the scanning nozzle to be a motor or the second nozzle being a scanning nozzle. However, Marumoto discloses that the nozzle for supplying the hydrogen fluoride gas can be either a showerhead of a moveable nozzle [0095]. A skilled artisan realizes that the gas nozzle being described by Marumoto is a scanning type gas nozzle. Further, scanning gas/liquid nozzles and motor for driving them are known in the art, as evidenced by Marumoto and Takahashi
M1discloses an art related substrate cleaning device (abstract) for the treatment of high aspect ratio substrates [0005 & 00444], wherein a gas nozzle is provided as a scanning nozzle (see Fig.3 refs 45, 48, and 48A). Takahashi discloses an art related substrate treating apparatus (abstract), wherein an arm driving mechanism is known to be a motor [0066].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Okutani to utilize a scanning type gas nozzle in place of the showerhead, with a reasonable expectation of success as is known in the art (Marumoto [0095]). It is in the purview of one of ordinary skill in the art to utilize one known type of nozzle in place of another, especially when it is known to do so. Further, a skilled artisan would utilize a motor as the arm driving mechanism with a reasonable expectation of success, as arm driving mechanisms are known to be motors (Takahashi [0066]. It is in the purview of a skilled artisan to utilize a known arm driving element when one is not explicitly provided.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otsuji (US20180076018A1) discloses a chamber (Figs.1 & 14 ref 4) for treating high aspect ratio structures arranged on a substrate [0007-0008]. The chamber comprises: a rotary chuck (Fig.14 ref 5); a HR/IPA vapor dispensing portion, water rinse portion (Fig.14), and gas mixture used after rinsing (Fig.16).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergman (US5954911A) discloses a chamber (Fig.1 ref 12) with a rotary holder (Fig.1 ref 13/14), a mixer (Fig.1 ref 51) for HF vapor (Fig.1 ref  35) and a second gas (Fig.1 ref 53). See also Figs.2-6 showing different constructions and configurations of the substrate treating system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otsuji (US20210280410A1) showcases a high aspect ratio substrate repair method (abstract) using HF vapor and water (Fig.12).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711